UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4071


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID MCCOY FERRELL, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00142-CCE-1)


Submitted:   September 26, 2013          Decided:   September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant.
Kyle David Pousson, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David McCoy Ferrell, Jr., pled guilty to possession of

a firearm by a convicted felon.                             The district court sentenced

him to 46 months’ imprisonment.                        Ferrell’s counsel filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967),

stating that, in counsel’s view, there are no meritorious issues

for appeal, but questioning whether the court erred by finding

that Ferrell possessed the firearm in connection with another

felony offense.           Ferrell has filed a pro se supplemental brief,

addressing       the     same    issue.           Finding          no   reversible        error,    we

affirm.

              We have reviewed Ferrell’s sentence and conclude that

the    district       court     did    not     clearly            err   in    finding      that    the

possession       of     the    firearm       was       in    connection           with   the     felony

offense of possession of marijuana with the intent to sell and

deliver.        See United States v. Daughtrey, 874 F.2d 213, 217-18

(4th Cir. 1989).              Moreover, the sentence imposed was reasonable.

See    Gall     v.    United     States,       552          U.S.    38,      51    (2007);       United

States v.       Llamas,        599    F.3d    381,          387    (4th      Cir.       2010).     The

district        court    followed        the       necessary            procedural         steps    in

sentencing           Ferrell,        appropriately                treated         the     Sentencing

Guidelines as advisory, properly calculated and considered the

applicable Guidelines range, and weighed the relevant 18 U.S.C.

§     3553(a)    (2006)        factors       in    light           of   Ferrell’s         individual

                                                   2
characteristics         and   history.        We     conclude   that     the    district

court   did      not    abuse    its      discretion    in    imposing      the   chosen

sentence.      See Gall, 552 U.S. at 41; United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007) (applying appellate presumption of

reasonableness to within-Guidelines sentence).

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       This court requires that counsel inform Ferrell, in

writing,    of    the    right       to   petition    the    Supreme   Court      of   the

United States for further review.                    If Ferrell requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                       Counsel’s motion must

state that a copy thereof was served on Ferrell.                            We dispense

with oral argument because the facts and legal contentions are

adequately       presented      in    the   materials       before   this      court   and

argument would not aid the decisional process.



                                                                                AFFIRMED




                                             3